DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2019/0115555 A1) in view of Serban et al. (US 8,373,063 B2).
	Regarding claim 1, He discloses an organic electroluminescent device comprising an anode, a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, and a cathode (¶ 0058);
	wherein the hole injection layer comprises:
	a conductive polymer composite having an acidic group (PEDOT:PSS in ¶ 0065) but does not disclose the inclusion of  ampicillin. However, it is known in the art to include ampicillin in charge injection layers (Col. 1, Lines 17-35 and Col. 3, Line 52-65 of Serban). There is a benefit to including ampicillin in charge injection layers as it increases electrical performance. It would have been obvious to one having ordinary skill in the art at the time of the invention to include ampicillin in the PEDOT:PSS of the hole injection layer of He for this benefit.
Regarding claims 6 and 7, He discloses that the conductive polymer comprises the claimed mixture (PEDOT:PSS in ¶ 0065).
Regarding claims 8 and 9, the combination of He and Serban does not disclose the specific pH of the composition. However, the composition of the combination is substantially the same as that claimed and should, therefore, have a pH within the claimed ranges. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 10, the combination of He and Serban does not disclose the amount of ampicillin used in terms of the mole ratio between the primary amine group and the sulfonic acid ion of the poly(stryenesulfonate). However, there is a benefit to using a small amount of antibiotics as it reduces the cost. It would have been obvious to one having ordinary skill in the art at the time of the invention to use ampicillin in an amount of 10 moles or less, based on 1 mole of a sulfonic acid ion of the poly(styrenesulfonate) for this benefit.
Regarding claim 14, the organic electroluminescent device is a device for white illumination (¶ 0058).
Response to Arguments
Applicant's arguments filed 11/17/2022 pertaining to the Affidavit alleging unexpected results have been fully considered but they are not persuasive.
As set forth in MPEP § 716.02(d), “the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).” Upon review of Applicant’s Affidavit, submitted arguments, and Specification, the preponderance of evidence indicates that the unexpected results have not yet been shown to be commensurate in scope with the claimed invention. Notably, the use of ampicillin is stated by the Applicant as being beneficial because of the “specific interfacial dipole formation” (Affidavit at 11) but the interfacial dipole will be dependent upon the material of the anode. Applicant has only presented test results for ampicillin over a layer of ITO but has not commensurately limited the claims as to the material of the anode. Further, Applicant’s Specification indicates that the increase in efficiency is heavily dependent upon the specific concentration of antibiotic (Applicant’s Figs. 3-5). However, Applicant has only presented data in the Affidavit when the concentration is at 25% volume without commensurately limiting the claim as to the concentration. The Examiner notes that there may be other ways in which the data alleging unexpected results is not commensurate in scope with the claims.
As such, while certain specific conditions may make the use of ampicillin more favorable than other antibiotics, Applicant has not claimed these conditions. As an example, Applicant states in the Affidavit that under the specific testing conditions used the benefit of using amoxicillin (an alternative antibiotic previously claimed by Applicant and disclosed by Serban) “was insignificant.” However, Applicant’s Specification indicates that under generic conditions amoxicillin may “remarkably improve the efficiency.” (¶ of Applicant’s Specification, emphasis added).  
Additionally, the affidavit as filed does not establish the practical and statistical significance.  The typical variation of desirable properties established from which it can be determined that the disclosed showing is not the typical variation expected by the matching of the dipole with the conditions of its use.

Further, Serban indicates a design need to use antibiotics to increase the electrical performance in charge injection layers and presents a small, finite number of identified, predictable solutions in the specific compounds which may be used and, as such, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. MPEP 2144.05(II)B. The Serban reference also, in column 3, the last paragraph, has ampicillin as the second example shown. As such, one would have expected that to have the benefits explained by the Serban reference, and would have been obvious to try as it is the second example shown.
Further, the showing, if indeed unexpected, would not overcome the rejection as the 103 rejection is viewed as a strong rejection, as the list showing in the Serban reference is short, and it is the second example, it would have been obvious to try under the obvious to try analysis, so the showing would still not overcome the strength of the combination.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/C.A.C/Examiner, Art Unit 2815